Citation Nr: 1236477	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  11-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida dated in September 2009 and August 2010.  

The issue of entitlement to service connection for a lumbar spine disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a psychiatric disability, including PTSD, that is related to his active service.  


CONCLUSION OF LAW

The Veteran does not have a psychiatric disability, including PTSD that is the result of disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there be medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  

The Veteran claims that he has PTSD as a result of combat service in Vietnam.  Specifically, he indicated that he witnessed civilian deaths and Americans getting wounded and was part of a convoy that was attacked by the enemy. 
 
The Veteran's service personnel records show service in the Republic of Vietnam from January 1968 to October 1968, from July 1969 to August 1970, and from January 1971 to January 1972.  

The Veteran's service separation document reflects that he received the National Defense Service Medal; Vietnam Service Medal with 1 Silver Service Star and 1 Bronze Service Star; Republic of Vietnam Campaign Medal; Bronze Star Medal with "V" Device; Drill Sergeant Identification Badge; Armed Forces Expeditionary Medal; Good Conduct Medal (7th Award); Expert Qualification Badge; 5 Overseas Service Bars; Army Service Ribbon; Overseas Service Ribbon; and NCO Professional Development Ribbon.  

The Veteran's service medical records do not show any complaints, findings, or treatment for a psychiatric disorder.  Psychiatric evaluations performed at examinations in November 1963, January 1964, June 1967, October 1972, April 1976, September 1978, and May 1982 were normal.  The Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort on report of medical history forms dated in September 1961, November 1963, January 1964, April 1976, and May 1982.

Post-service private treatment reports from Health Point Medical Group and VA outpatient treatment reports dated from August 2009 to February 2011 do not show any complaints, findings, or treatment for a psychiatric disorder.  A depression screening performed at an appointment at VA in June 2010 was negative.  

The Veteran was afforded a VA psychiatric examination in July 2010.  The examiner, a clinical psychologist, reviewed the Veteran's claims file and noted that there was no outpatient treatment for a mental disorder.  The Veteran denied symptoms of depression and anxiety but reported increased forgetfulness.  He indicated that he had lost interest in things that previously interested him, he had decreased appetite, and he had increased irritability.  The Veteran reported that he served in combat during his active service but he denied sustaining any combat wounds.  Clinical evaluation of the Veteran revealed that he was clean, neatly groomed, and appropriately dressed.  His speech was clear and coherent and his attitude was cooperative and friendly, with an appropriate affect.  The examiner noted that the Veteran expressed a range of emotions appropriate for the ideational content, ranging from good to being somber when discussing his current medical condition and back pain.  There was no evidence to suggest difficulty with attention or concentration during the evaluation.  The Veteran was oriented in three spheres with unremarkable thought process and thought content and no evidence of delusions.  The Veteran's judgment was intact and his insight was appropriate.  The Veteran reported that he has problems sleeping due to having to use the bathroom six to eight times per night.  He denied current nightmares but indicated that he had them after returning from Vietnam.  The Veteran indicated that his stressors resulted from his combat experience in Vietnam.  He reported an ambush on his unit while in Vietnam and he indicated that he witnessed a Vietnamese woman being killed after his unit was shot upon and his unit returned fire.  Following a review of the claims file and clinical evaluation of the Veteran, the examiner indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD or any other mental disorder.  The examiner indicated that the Veteran experienced mild, occasional depressed mood as a result of back pain and limitations it placed on him.  However, he continued to work weekends although he feared that he might someday lose his ability to do so.  The examiner noted that the Veteran had never received mental health treatment and did not endorse criteria sufficient for a DSM-IV diagnosis of PTSD or any other mental disorder.  The examiner based that opinion on the Veteran's service records, review of the claims file, treatment records, clinical evaluation, review of recent research, the Veteran's self-report, and DSM-IV diagnostic criteria.  

At a hearing before a Decision Review Officer (DRO) in October 2010, the Veteran testified that his convoy in Vietnam came under rocket fire in April 1971.  He indicated that the driver and passenger of the truck in front of his were injured and he had to return fire on the enemy at that time.  He stated that he had to help get the injured men to safety.  He also reported that his unit came under fire and they fired on a woman who was deaf because they believed she was the enemy.  The Veteran testified that his marriage unraveled the year after he returned from Vietnam and he remained estranged from his wife.  He indicated that he had outbursts of anger, nightmares, and woke in a hot sweat at times.  He also reported that he had anxiety.  The Veteran testified that he was surprised that the VA examiner determined that he had no mental health issues because he believed that he has some problems.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for any psychiatric disability, to include PTSD.

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In this case, the record does not show any diagnoses, findings, or treatment for any psychiatric disorder either during service or since the Veteran separated from service.  The Veteran has indicated that he has not sought treatment for any psychiatric disorders since he left service.  However, he maintains that he has PTSD as a result of combat service in Vietnam.  None of the private or VA treatment reports of record document treatment for any psychiatric disorders.  Moreover, when examined by a VA clinical psychologist, no Axis I diagnosis was rendered and the examiner specifically found that the Veteran does not meet the DSM-IV criteria for PTSD or any other mental disorder.  The examiner based that opinion on a thorough review of the claims file and clinical evaluation of the Veteran.  

In the absence of a diagnosis of a psychiatric disability, to include PTSD, related to the Veteran's active duty service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered the Veteran's statements of record in which it was alleged that the Veteran suffers from PTSD related to his combat service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, such as the symptoms of his claimed disorder.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, while the Veteran is competent to report that he experiences some symptoms of PTSD, the competent medical evidence does not substantiate a diagnosis of any psychiatric disorder at any time.  Competent evidence is required to diagnose a psychiatric disability.  The competent medical evidence, which the Board finds more persuasive because of the medical training of the physician, shows that a diagnosis of a psychiatric disorder, to include PTSD, is not warranted. 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

.
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for a lumbar spine disability can be reached.  

The Veteran claims that he has a lumbar spine disability as a result of his active duty service.  Specifically, he has indicated that his lumbar sacralization noted in service caused his current degenerative disc disease of the lumbar spine.  The Veteran also testified that he suffered from back pain in service and continues to suffer from the same symptoms which have worsened since that time.  

Initially, it is noted that congenital or developmental abnormalities are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disabilities for VA compensation purposes.  38 C.F.R. § 3.303(c) (2011).  However, service connection may be granted for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993)).

A review of the Veteran's service medical records shows that the Veteran was seen for reports of back pain on numerous occasions during service.  At those times the Veteran was variously assessed with musculoskeletal pain, lumbosacral strain, low back pain, and possible sciatica.  A November 1981 electromyograph revealed an L5 abnormality and the Veteran was assessed with L5 neuropathy.  X-rays of the spine obtained in 1972 and 1981 revealed a sacralization of the fifth lumbar spine but were otherwise normal.  

Post-service private treatment reports and VA outpatient treatment reports reflect a diagnosis of degenerative joint disease of the lumbar spine.  

At a VA examination performed in August 2009, the examiner indicated that the claims file had been reviewed and she included a recitation of the relevant treatment shown in the Veteran's service medical records and post-service treatment.  Following a physical examination and review of the results of an April 2009 MRI which revealed multilevel spondylotic changes with varying degrees of mild to moderate canal and foraminal stenosis, the examiner diagnosed the Veteran with multilevel degenerative disc disease of the lumbar spine.  The examiner opined that the disability was less likely as not related to the Veteran's service including treatment for lumbar strain and negative x-rays other than sacralization of L5.  The examiner indicated that the rationale for the opinion was based on the Veteran's service medical records, review of the claims file, treatment records, clinical evaluation, and review of medical literature.  The examiner noted that there was no medical literature showing that partial sacralization causes degenerative disc disease of the spine.  However, the examiner failed to specifically indicate whether sacralization of the lumbar spine was a congenital defect and, if so, whether it was aggravated beyond the natural progression during service.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, another examination is necessary in order to properly assess the Veteran's claim.

VA outpatient treatment reports dated through February 2011 have been associated with the claims file. The records show treatment for back pain.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after February 2011 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since February 2011.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his lumbar spine disability.  The claims file should be made available to the examiner in connection with the examination.  The examiner should reconcile the opinion with the August 2009 VA medical opinion.  All opinions should be supported by a clear rationale, and include a discussion of the facts and medical principles involved.

(a) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's degenerative disc disease of the lumbar spine is related to service.  The examiner must consider the Veteran's statements and testimony regarding the incurrence of back pain and treatment for the same in service, in addition to post-service treatment records pertaining to his back and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

(b) The examiner must provide an opinion as to whether it more likely than not (greater than 50 percent probability) that sacralization of the lumbar spine constitutes a congenital or developmental defect or a disease. 

(c) If the examiner determines that sacralization of the lumbar spine constitutes a congenital defect, the examiner should provide an opinion as to whether is it at least as likely as not (50 percent of higher probability) that any identified superimposed disease or injury is related to the Veteran's period of active service? 

(d) The examiner should also provide an opinion as to whether sacralization of the lumbar spine was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

3.  Then, readjudicate the claim. If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


